Citation Nr: 0917417	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD), 
prior to May 30, 2007.

2.  Entitlement to an increased evaluation in excess of 50 
percent disabling for PTSD, beginning August 1, 2007.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his uncle




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971, and received a Purple Heart and Combat Action Ribbon 
for his service in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office (RO), which denied an increased 
evaluation in excess of 30 percent disabling for the 
Veteran's service-connected PTSD.  The Veteran disagreed with 
such decision and subsequently perfected an appeal. 

By way of history, in a November 2004 rating decision, the RO 
granted service connection for the Veteran's PTSD disability, 
and assigned a 30 percent evaluation, effective May 28, 2004.  

In November 2006, the Veteran testified before the 
undersigned Veterans Law Judge via video conference.  A copy 
of the hearing transcript is of record and has been reviewed.      

In March 2008, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the severity and extent of the Veteran's service-
connected PTSD.  That development was completed and the case 
was returned to the Board for appellate review.  

On Board remand, the Veteran was granted a total disability 
evaluation for his service-connected PTSD, effective May 30, 
2007, for inpatient treatment he received in excess of 21 
days, pursuant to 38 C.F.R. § 4.29 (2008).  Further, in an 
October 2008 rating decision, the RO granted an increased 
evaluation of 50 percent disabling for the Veteran's service-
connected PTSD, effective August 1, 2007.  Although the RO 
granted an increased evaluation in excess of 30 percent 
disabling beginning August 1, 2007, a 50 percent disabling 
evaluation is less than the maximum available evaluation; 
thus, the issue of entitlement to an increased evaluation for 
PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the issue of entitlement to an increased 
evaluation for the Veteran's service-connected PTSD is as 
captioned above.  

In its March 2008 Remand, the Board also noted that the 
Veteran's testimony in November 2006 and the February 2007 
Private Treatment Report from Dr. C.C.D. in Columbia, South 
Carolina, raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
and referred this issue back to the RO for proper 
development.  However, no such development has occurred; 
thus, the Board refers this issue back to the RO for proper 
development.


FINDINGS OF FACT

1.  Prior to May 30, 2007, the Veteran's service-connected 
PTSD is manifested by such symptoms as social isolation, 
irritability, anger, hypervigilance, insomnia, and a Global 
Assessment of Functioning (GAF) score ranging from 41-65.  
There exists no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, and chronic sleep 
impairment.  There is no evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  Beginning August 1, 2007, the Veteran's service-connected 
PTSD is manifested by such symptoms as nightmares, 
flashbacks, insomnia, social isolation, forgetfulness, 
irritability, anger, depression, hypervigilance, and a Global 
Assessment of Functioning (GAF) score of 53.  There exists no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
impairment of short-term memory, depressed mood, insomnia, 
and recurrent nightmares and flashbacks.  There is no 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals, impaired speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, and inability to 
establish and maintain effective relationships.

3.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in 
excess of 30 percent for service-connected PTSD, prior to May 
30, 2007, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic 
Code 9411 (2008); Francisco v. Brown, 7 Vet. App. 55 (1994).  

2.  The criteria for an increased disability evaluation in 
excess of 50 percent for service-connected PTSD, beginning 
August 1, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130 Diagnostic Code 9411 (2008); Francisco v. Brown, 7 Vet. 
App. 55 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in August 
2005, May 2008, and June 2008 letters.  These letters 
informed the Veteran of what evidence was required to 
substantiate his service connection and increased evaluation 
claims, and of the Veteran's and VA's respective duties for 
obtaining evidence.  In a March 2006 notice letter, an April 
2006 attachment to a Supplemental Statement of the Case, and 
June 2008 and January 2009 notice letters, the RO advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  19 Vet. App. 473.    

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was 
provided to the Veteran in a May 2008 and June 2008 
attachments to notice letters.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
service treatment records (STRs), DD-214, VA medical records, 
private treatment records, a Board Video hearing transcript, 
and the statements of the Veteran, his sister, and his 
representative, have been associated with the claims file.  
The Veteran was afforded three VA examinations regarding his 
PTSD disability.  As noted, the Veteran requested and was 
provided a video conference before the undersigned Veterans 
Law Judge in November 2006.  A copy of the hearing transcript 
is of record and has been reviewed.  The Veteran also 
requested a hearing before a Decision Review Officer (DRO) at 
the RO; however, in a March 2006 "Statement in Support of 
Claim" (VA Form 21-4138), the Veteran withdrew his request 
for such hearing.  The Veteran has not indicated and the 
record does not reveal any further evidence that is needed to 
fairly adjudicate the Veteran's claim.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist the claimant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Increased Evaluation Claims for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 Diagnostic Code 9411.   

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such 
as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers or co-workers.  A 51-60 rating indicates 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and 
co-workers, or a moderate level of impairment, such as flat 
affect, circumstantial speech, and occasional panic attacks.  
Id.  A 61-70 rating indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").  

Since the grant of service connection, the Veteran's GAF 
score has ranged from a 35 to a 65.  As noted, the Veteran 
was awarded a Purple Heart and Combat Action Ribbon for his 
service in Vietnam, including injuries he sustained during 
combat.  His DD-214 indicates that he was a machine gunner.  
The Veteran submitted a claim for service connection for PTSD 
in May 2004.  He reported experiencing such symptoms as 
insomnia, night sweats, frequent flashbacks and nightmares, 
anger and irritability, exaggerated startle response, 
hypervigilance, and isolation tendencies.  See October 2004 
VA PTSD Examination Report.  In July 2005, the Veteran 
requested an increased evaluation for his service-connected 
PTSD, and submitted VA treatment records that he believed 
showed a worsening of his condition.  See Type-Written 
Statement from Disabled American Veterans, received July 
2005.  Further, during a November 2006  Board Video Hearing 
before the undersigned Veterans Law Judge, the Veteran 
indicated that his "symptoms [were] more severe."  See 
November 2006 Board Video Hearing Transcript.  

Claim Prior to May 30, 2007        

Prior to May 30, 2007, evidence relevant to the severity of 
the Veteran's PTSD includes an October 2004 Compensation and 
Pension (C&P) Examination Report from the William Jennings 
Bryan Dorn VA Medical Center (VAMC) in Columbia, South 
Carolina.  According to the report, the Veteran reported 
working at the same job for 33 years, volunteering with the 
fire department for the last 20 years, and helping at a 
friend's karate school.  He complained of lack of sleep, 
night sweats, fighting in his sleep, daily intrusive thoughts 
of war, intermittent flashbacks, irritability, anger 
including homicidal thoughts when angry, decreased memory and 
concentration, exaggerated startle reaction, hypervigilance, 
isolation tendencies, and difficulty trusting others.  The 
Veteran reported a good relationship with his children, and 
no friends besides his brother-in-law and an uncle.  The 
examiner noted that the Veteran was oriented to person, 
place, situation, and time; his thought process was logical 
and goal-directed without evidence of looseness of 
association; and his judgment was good.  The examiner also 
noted that the Veteran has intermittent eye contact; his 
speech was slow and halting; and "his affect was initially 
bright with much laughter, but as he began discussing his 
experiences he was tearful."  There was no evidence of 
psychomotor agitation or retardation.  The Veteran had no 
suicidal ideation, no delusions or hallucinations with the 
exception of flashbacks, and no obsessional rituals.  The 
examiner noted homicidal ideation when the Veteran is angry.  
The Veteran was diagnosed with chronic PTSD; nicotine 
dependence; problems with primary support group, social 
environment, occupation, and economics; and a GAF score of 
50.  The examiner also noted that the Veteran's "social 
adaptability and interactions with others is considerably, 
and at times severely, impaired due to problems with 
irritability, depression, and desire to isolate," and 
"flexibility, adaptability, and efficiency in an industrial 
environment is also considered to be severely impaired."  
The examiner indicated that the Veteran's level of disability 
was in the "considerable to severe range."  See October 
2004 VA PTSD Examination Report.

The Veteran underwent another C&P examination at the Dorn 
VAMC in August 2005.  The examiner indicated that the 
Veteran's claims file was not available for review.  The 
Veteran complained of jumpiness, hypervigilance, anxiety, 
irritability, trouble sleeping, nightmares, daily intrusive 
thoughts, suspicion of others, and dislike of being around 
others.  The Veteran reported retiring from his job of 33 
years as a manufacturing operator.  He indicated that "he 
had performance problems but was never written up."  He also 
reported spending time watching television and going to the 
fire station he volunteered at to talk with other veterans.  
The examiner noted that the Veteran had never been 
hospitalized or treated for psychiatric disturbances in the 
past.  Upon mental status examination, the examiner noted 
that the Veteran was well-dressed and appropriately groomed; 
eye contact was good; speech was clear, coherent, and goal-
oriented; and mood was dysphoric and affect blunted.  There 
was no evidence of thought or perception disturbance.  The 
Veteran denied suicidal ideation, but reported that he "has 
been angry enough to harm someone in the past."  Recent and 
remote memory was intact; there was evidence of short term 
memory difficulty; and concentration was poor.  The examiner 
assessed chronic PTSD with social, occupational, and economic 
problems, and a GAF score of 45.  The examiner noted that 
there was a "moderate level of impairment in social and 
occupational functioning at this time."  See August 2005 VA 
PTSD Examination Report.          

From March 2005 to May 2007, the Veteran received treatment 
for his PTSD disability, including counseling in group 
sessions, at the Dorn VAMC.  In a March 2005 Mental Health 
Intake Examination Report, the Veteran complained of sleep 
problems, fighting in his sleep, nightmares, anxiety, 
depression, homicidal ideation, and inability to control 
anger.  He was assessed with a provisional diagnosis of PTSD, 
and a GAF score of 60.  Other symptoms of flashbacks, anger 
and irritability, isolation, and insomnia; and behavior of 
checking doors, windows, and perimeter once or twice in the 
night were also noted.  See September 2005 Mental Health 
Treatment Plan Note; November 2005 Mental Health Medication 
Management Note (GAF score of 65 assessed); December 2005 
Mental Health Group Therapy Note; March 2006 Mental Health 
Medication Management Note (GAF score of 55 assessed); May 
2006 Mental Health Treatment Plan Note.

In February 2007, the Veteran underwent private treatment for 
his service-connected PTSD from Dr. C.C.D. in Columbia, South 
Carolina.  The Veteran complained of poor sleep, nightmares, 
fighting in his sleep, daily intrusive thoughts of combat 
with periodic flashbacks, avoidance, disinterest in 
significant activities, isolation, irritability, anger and 
short fuse, thoughts of harm to others, hypervigilance, 
exaggerated startle reaction, and decreased memory and 
concentration.  The Veteran reported that he is unable to 
work and has not worked for 4 years, and that he retired from 
his job of 33 years "due to PTSD and the inability to cope 
with daily work stress or others."  The psychologist 
assessed chronic and severe PTSD; unemployable; totally and 
permanently disabled; problems with primary support group, 
social environment, occupational problems, exposure to war; 
and a GAF score of 41.  The psychologist noted that the 
Veteran has "occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking and mood."  The psychologist also noted 
"near-continuous panic and anxiety periods and depression 
affecting ability to function appropriately and 
effectively;" "great difficulty adapting to low levels of 
stress, including work or worklike settings;" "inability to 
establish and maintain effective relationships with other 
people including co-workers, supervisors, and the public;" 
and "behavior, emotion, and cognition are unreliable and 
unpredictable due to PTSD symptoms."  The examiner opined 
that the Veteran was "not able to work on a regular basis 
due to PTSD and combat wounds," and his "condition is 
chronic and unlikely to improve appreciably."

The Board has also reviewed a statement from the Veteran's 
sister that she witnessed her brother "having some sort of 
attack [in his sleep] relating to his experience in the 
military."  Specifically, the Veteran's sister recounted the 
Veteran using military terms and language relating to Vietnam 
and fighting someone in his sleep.  See March 2006 Type-
Written Statement from the Veteran's Sister.

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms do not 
more closely approximate the criteria for an evaluation 
greater than 30 percent, prior to May 30, 2007.  In this 
case, the Veteran experiences poor sleep, nightmares, 
flashbacks, depression, anger, irritability, and 
hypervigilance.  The Veteran's symptomatology does not 
reflect occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence of record reveals no inappropriate behavior by the 
Veteran.  In fact, the Veteran has been able to maintain 
employment at the same company for over 30 years, maintain 
social activities including volunteering at a fire station 
for about 20 years, his personal hygiene, and other 
activities of daily living.  He has always been noted as 
alert and oriented.  While he has had difficulty adapting 
socially, he is still able to maintain personal care and 
daily functioning.  

Further, the Veteran's GAF scores, prior to May 30, 2007, 
ranged from 41-65, which is indicative of severe to moderate 
difficulty in social, occupational, or school functioning, 
such as few friends and conflicts with peers and co-workers, 
or a moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks.  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).  In sum, based on all the evidence 
of record, the Board finds that an increased evaluation in 
excess of 30 percent is not warranted.

Claim Beginning August 1, 2007     

The Veteran also underwent inpatient treatment at the VAMC in 
Salisbury, North Carolina, from May 30, 2007, to July 11, 
2007.  See May 2007 Psychiatry Initial Evaluation Note; June 
2007 Discharge Summary Report.  The Veteran requested to 
enter the inpatient PTSD program at Salisbury VAMC "to 
address intrusive flashbacks, and intrusive thoughts and 
recollections of combat during military service."  See April 
2007 Mental Health Note.  In a May 2007 Psychiatry Initial 
Evaluation Note and a June 2007 Discharge Summary Report, the 
Veteran was assessed with chronic Vietnam War induced PTSD in 
relapse; relationship problems, social environmental related 
problems, economic problems, and vocational problems due to 
chronic PTSD; and a GAF score of 35. Significantly, the 
psychologist noted that during his hospitalization, the 
Veteran "seemed to develop control over his feelings and 
emotions, and a sense of confidence in himself;" his 
"affect became more pleasant and versatile;" he 
"participated in social, recreational, and exercise 
activities, and was able to enjoy those activities and the 
company of others and realized the need for such activities 
on a regular basis for relaxation, general well-being, 
socialization, and as a means of coping with distress and 
feelings of alienation and isolation brought about by PTSD;" 
"towards the end of the program, he attended a ceremony for 
those who died in wars and successfully made a trip to DC, 
the Vietnam War Memorial, and other war memorials;" and "he 
subjectively felt those experiences as learning and 
healing."  See May 2007 Psychiatry Initial Evaluation Note; 
June 2007 Discharge Summary Report.  

Upon Discharge, the psychologist noted that "symptoms of 
chronic PTSD still persist and fluctuate, but the patient 
hoped to lead a much more meaningful and peaceful lifestyle 
with self and significant others in his life with the 
information he obtained from treatment."  The Veteran was 
oriented in all spheres with intact memory, attention and 
concentration; he denied any thoughts of hurting himself or 
others; mood was euthymic; he is in good control of self and 
reality.  The psychologist also noted that the Veteran was 
"unemployable due to chronic, severe PTSD, which is 
permanent with persistent symptoms and frequent flare ups 
having an adverse impact on several of his physical 
illnesses."  See June 2007 Discharge Summary Report. As 
noted, the Veteran was granted a temporary total disability 
evaluation from May 30, 2007, to July 31, 2007.   

Beginning August 1, 2007, evidence relevant to the severity 
of the Veteran's PTSD includes treatment records from the 
Dorn VAMC.  The Veteran continued treatment at the Dorn VAMC 
until September 2008.  Symptoms of poor sleep and nightmares 
were noted.  See June 2008 Mental Health Medication 
Management Note; September 2008 Mental Health Medication 
Management Note.  The June 2008 psychologist noted improved 
quality and quantity of sleep, and no homicidal or suicidal 
ideation or hallucinations; insight, judgment, memory, and 
concentration were noted as intact and adequate.  See June 
2008 Mental Health Medication Management Note.

The Veteran also underwent another C&P examination on July 
2008 at the Dorn VAMC; the examiner reviewed the claims file 
and noted that the Veteran "suggested he went to [the] 
Salisbury VAMC Inpatient PTSD Program in 2006, then group 
therapy at Dorn VAMC until April 2008."  The Veteran 
complained of nightmares, intrusive thoughts of Vietnam, 
flashbacks, decreased interest in activities, poor sleep, 
irritability, decreased concentration, exaggerated startle 
response, hypervigilance, depressive symptoms lasting up to a 
week with low energy and motivation, decreased feelings of 
hope and worth when he is depressed.  The Veteran believed 
that his symptoms had worsened, but denied any periods of 
remission in his symptoms.  The Veteran also denied that his 
symptoms impact his activities of daily living, such as 
feeding, bathing, and toileting.  The Veteran reported that 
he took early retirement after about 30-plus years at DuPont, 
and he had a hard time coping with job pressures, losing 
motivation to work, and had trouble getting along with 
others.  He reported a fair relationship with his wife but 
withdraws from her and sometimes does not talk to her for a 
week at a time, a fairly good relationship with his children, 
and a good relationship with his grandchildren, especially 
his granddaughter who he sees daily.  He has on close friend 
he sees once every 3-4 months, and denies casual friends.  He 
watches moves at home, spends time on the computer, lifts 
weights, and goes to a Marine Corps League meeting once every 
month.  Upon mental status examination, the Veteran was 
alert, oriented, and attentive; mood was dysphoric; affect 
was constricted; speech was normal; no evidence of 
psychomotor agitation or retardation; and eye contact was 
good.  Thought process was logical and coherent.  The Veteran 
had no auditory or visual hallucinations, no delusions, no 
history of suicidal attempts, and the last time he was 
physically aggressive was 1 year ago.  Memory was intact, but 
the Veteran could not concentrate.  The examiner noted that 
the Veteran had fair insight into his condition.  The 
diagnosis was PTSD, depressive disorder not otherwise 
specified, alcohol abuse in remission, unemployment and some 
relationship difficulty, and a GAF score of 53.  The examiner 
noted that the Veteran's social adaptability and interaction 
with others, as well as his employment and ability to perform 
job duties efficiently, reliably, and flexibility, appear to 
be moderately considerably impaired.  The examiner indicated 
that the level of disability was in the moderate to 
considerable range.  See July 2008 VA PTSD Examination 
Report. 

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms do not 
more closely approximate the criteria for an evaluation 
greater than 50 percent, beginning August 1, 2007.  In this 
case, the Veteran experiences poor sleep, nightmares, 
flashbacks, depression, anger, irritability, and 
hypervigilance.  However, upon recent VA examination, there 
is no homicidal or suicidal ideation, and the Veteran 
maintain self-care and family role functioning.  The Veteran 
experiences attention and concentration deficits.  The 
Veteran's symptomatology does not reflect occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The evidence of record reveals no 
inappropriate behavior by the Veteran.  In fact, the Veteran 
has been able to maintain his personal hygiene and other 
activities of daily living.  He has always been noted as 
alert and oriented.  While he has had difficulty adapting 
socially, he is still able to maintain personal care and 
daily functioning.  In sum, based on all the evidence of 
record, the Board finds that an increased evaluation in 
excess of 50 percent is not warranted.

Further, the Veteran's GAF score, beginning August 1, 2007, 
was 53, which is indicative of severe to moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers and co-workers, or a 
moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks.  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).  From May 30, 2007, to July 11, 
2007, the Veteran's symptomatology rose to the level of 
serious (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  However, as noted, upon discharge from the 
inpatient PTSD program, the Veteran's disability improved.  
See June 2007 Discharge Summary Report.  Further, as noted, 
the Veteran was granted a temporary total disability 
evaluation from May 30, 2007, to July 31, 2007; thereafter, 
he was granted an increased evaluation of 50 percent 
disabling for his worsening symptoms.  The evidence of record 
fails to show that the Veteran's PTSD disability meets the 
criteria of an evaluation in excess of 50 percent disabling.

Conclusion

In the March 2009 "Appellant's Post-Remand Brief," the 
Veteran implies that his claim should be remanded under 
Stegall v. West, 11 Vet. App. 268 (1998) (where the Court 
held that where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated) because the RO did not follow the Board's March 
2008 remand orders sequentially.  Specifically, the RO 
obtained and associated the Veteran's post-service treatment 
records from Salisbury VAMC regarding his inpatient PTSD 
treatment with the claims file after a current VA examination 
was completed.  The Board finds that such claim is without 
merit because the RO substantially complied with the Board's 
March 2008 remand orders, and thus, the Veteran was not 
prejudiced by the non-sequential action taken by the RO 
during the remand period.  See Dyment v. West, 13 Vet. 
App. 141, 147 (1999) (where the Court held that a remand is 
not necessary when there is substantial compliance with the 
Board's remand orders).  In Dyment v. West, 13 Vet. App. 141 
(1999), the Board remanded a service connection claim for the 
veteran's death for a VA examination to determine whether 
asbestos contributed to a disability that played a material 
role in the veteran's death.  The Board's remand orders 
requested that the VA examiner presume the veteran's exposure 
to asbestos; the VA examiner failed to do so, yet the Court 
found substantial compliance with the Board's remand orders 
because the examiner "ultimately [made] a determination as 
to whether asbestos contributed to a disability that played a 
material role in the veteran's death."  Id. at 147.  

In this case, although the RO provided the Veteran with a 
current VA PTSD examination prior to associating to the 
claims file the Veteran's inpatient treatment records from 
Salisbury VAMC, the Board requested that the VA examiner 
assess the current extent and severity of the Veteran's 
service-connected PTSD, which the examiner did.  The VA 
examiner also noted that the Veteran "suggested he went to 
Salisbury VA Inpatient PTSD Program around 2006, then group 
therapy" thereafter for his past psychiatric history.  See 
July 2008 VA PTSD Examination Report.  However, based on the 
Veteran's reported symptoms and a mental status examination, 
the VA examiner made an assessment of the extent and severity 
of the Veteran's service-connected PTSD.  Based on the 
foregoing, the Board finds that the RO substantially complied 
with the Board's remand orders, albeit not in the order 
requested.  

The Board also notes that the RO took into account, in 
previous rating decisions, the Veteran's inpatient treatment 
records from the Salisbury VAMC in assigning him an increased 
evaluation and granted him a temporary total disability 
evaluation for PTSD, effective May 30, 2007, the day the 
Veteran entered inpatient treatment at the Salisbury VAMC, 
and taking into account all evidence of record, granted the 
Veteran an increased evaluation of 50 percent disabling for 
PTSD, effective August 1, 2007.  See October 2008 Rating 
Decision.    

The preponderance of the evidence is against the Veteran's 
increased evaluation claim for PTSD.  As such, there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt in favor of the Veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected PTSD disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran is 
frequently hospitalized for his service-connected PTSD.  
Although the Veteran claims that he left his job of 33 years 
in part due to his PTSD disability (see November 2006 Board 
Video Hearing Transcript), there is no 
evidence showing that the PTSD caused marked interference 
with employment.  Further, the evidence fails to show that 
the disability picture created by the PTSD is 
exceptional or unusual.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  
	
In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 


ORDER

Entitlement to an increased evaluation in excess of 30 
percent disabling for PTSD, prior to May 30, 2007, is denied.

Entitlement to an increased evaluation in excess of 50 
percent disabling for PTSD, beginning August 1, 2007, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


